                                                  Case 2:19-cv-02535-JAM-DB Document 157 Filed 08/19/21 Page 1 of 2


                                              1   David Davidson (State Bar No. 215969)
                                              2   ddavidson@Ohaganmeyer.com
                                                  O’HAGAN MEYER
                                              3   4695 Macarthur Court, Suite 210
                                              4   Newport Beach, Ca 92660
                                                  Tel: 949-942-8500
                                              5   Fax: 949-942-8510
                                              6
                                                  Attorneys for Defendants
                                              7   Evalfirst, LLC dba California
                                                  Medical Evaluators (erroneously sued as
                                              8   California Medical Evaluators, Inc.)
                                                  and Charmaine Aceituno
                                              9

                                             10
                                                                  IN THE UNITED STATES DISTRICT COURT
                                             11
                                                                     EASTERN DISTRICT OF CALIFORNIA
            MANNING GROSS + MASSENBURG LLP




                                             12

                                             13   JAMES CONERLY, ET AL.,                      No. 2:19-cv-2535 JAM DB
LAW OFFICES OF




                                             14               Plaintiffs,
                                                                                              SUBSTITUTION OF ATTORNEY
                                             15         v.                                    FOR DEFENDANTS EVALFIRST,
                                                                                              LLC DBA CALIFORNIA MEDICAL
                                             16   KAISER PERMANENTE, ET AL.,                  EVALUATORS (ERRONEOUSLY
                                                                                              SUED AS CALIFORNIA MEDICAL
                                             17               Defendants.                     EVALUATORS, INC.) AND
                                                                                              CHARMAINE ACEITUNO; AND
                                             18                                               ORDER
                                             19

                                             20

                                             21   TO THE COURT AND ALL THOSE LISTED ON THE ATTACHED
                                             22   CERTIFICATE OF SERVICE YOU ARE NOTIFIED THAT:
                                             23         Defendants Evalfirst, LLC dba California Medical Evaluators (erroneously
                                             24   sued as California Medical Evaluators, Inc.) and Charmaine Aceituno hereby
                                             25   substitutes David Davidson of O’Hagan Meyer, 4695 MacArthur Court, Suite 210,
                                             26   Newport Beach, CA 92660 as her attorney of record in the above referenced action
                                             27   as Mr. Davidson has change law firms and desires that Mr. Davidson continue in
                                             28   representing Defendants in this action.
                                                                                               1
                                                                               Substitution of Attorney and Order
                                                  Case 2:19-cv-02535-JAM-DB Document 157 Filed 08/19/21 Page 2 of 2


                                              1
                                                  DATED: July 5, 2021                                          O’HAGAN MEYER
                                              2

                                              3

                                              4                                                      By:
                                              5                                                                David Davidson, Esq. (SBN 215969)
                                                                                                               Attorneys for Defendants
                                              6                                                                Evalfirst, LLC dba California Medical
                                              7                                                                Evaluators (erroneously sued as
                                                                                                               California Medical Evaluators, Inc.) and
                                              8
                                                                                                               Charmaine Aceituno
                                              9
                                                  I ACCEPT THIS SUBSTITUTION
                                             10

                                             11                                                       /s/Michael Hall for Evalfirst, LLC
                                                  Date: 7/6/2021
                                             12                                                       Michael Hall, CFO of Evalfirst, LLC dba
            MANNING GROSS + MASSENBURG LLP




                                                                                                      California Medical Evaluators (erroneously
                                             13                                                       sued as California Medical Evaluators, Inc.)
                                             14
LAW OFFICES OF




                                             15                                                       /s/Charmaine Aceituno
                                                  Date: 7/6/2021
                                             16                                                       Charmaine Aceituno
                                             17

                                             18

                                             19                                                      ORDER
                                             20
                                                   The foregoing substitution of attorneys is authorized by this Court.
                                             21
                                                  Dated: August 18, 2021
                                             22

                                             23

                                             24

                                             25
                                                  DLB:6
                                             26   DB/orders/orders.pro se/conerly2535.atty.sub.ord

                                             27

                                             28
                                                                                                           2
                                                                                         Substitution of Attorney and Order
